Citation Nr: 1424814	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a March 2009 rating decision in which the RO awarded service connection for PTSD and assigned an initial rating of 50 percent, effective September 25, 2007 (the date the claim was received).  The Veteran filed a notice of disagreement with the initial rating in March 2010.  The RO issued a statement of the case and rating decision in January 2011, awarding a higher initial rating of 70 percent for PTSD, effective September 25, 2007.  The Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals) in April 2011. 

Because the Veteran disagreed with the initial rating assigned following the award of service connection for his PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for an already service-connected disability).  Further, although an initial 70 percent rating for PTSD has been awarded, since a rating higher than 70 percent for service-connected PTSD is possible, and since a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the Veteran filed a formal TDIU claim in March 2011, and the RO denied the TDIU claim in a June 2012 decision.  Although the Veteran has not explicitly appealed that denial, as explained in more detail, below, the Board has also characterized the appeal as encompassing the matter of entitlement to a TDIU due to service-connected PTSD, consistent with Rice v. Shinseki, 22 Vet. App. 447 2009).  

The Board notes In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  Pertinent records in those files are identified below.

For reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran to when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

Regarding the issue of the Veteran's entitlement to an initial rating in excess of 70 percent for PTSD, the Board finds that more contemporaneous medical findings are needed to evaluate the present nature and severity of the Veteran's service-connected PTSD.  The record reflects that the Veteran was last afforded a VA examination of his PTSD in January 2012.  Since that examination, the Veteran has contended that his disability has worsened.  Specifically during the course of Board hearing testimony provided in July 2012, the Veteran indicated that he felt that his PTSD symptoms had become worse (hearing transcript p. 13).  

The Board finds that, in view of the Veteran's assertions of worsening disability since the January 2012 VA examination, more contemporaneous medical findings are needed to evaluate the severity of the Veteran's PTSD.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that an examination too remote for rating purposes cannot be considered contemporaneous).  Accordingly, the AOJ should arrange for the Veteran to undergo a psychiatric examination to determine the current severity of the Veteran's PTSD.  

The examination would also provide an opportunity to determine the Veteran's current employment status and to assess his employability due to PTSD, in conjunction with the TDIU claim.  Because the Veteran's service-connected PTSD satisfies the percentage requirements set forth in 38 C.F.R. § 4.16(a) for award of a schedular TDIU, the Board finds that the RO should obtain an opinion as to whether it is at least as likely as not that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation when considered in conjunction with subjective factors such as the Veteran's education, work experience and training.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, the RO may pursue further development of the Veteran's employment history and current status.  The record reflects that as of June 2012, the Veteran was employed full-time.  The VBMS file also indicates that in April 2014, the Veteran was notified that he had not submitted VA Forms 21-4192, Request for Employment Information, for his past employers; on remand the Veteran will be given another opportunity to do so.  

The claims file also reflects that there may be outstanding medical records pertinent to both claims.  

The Board observes that it appears that the Veteran receives treatment for his service-connected conditions through the VA Medical Centers (VAMCs) in Reno and Las Vegas, Nevada.  VA records dated to late January 2011 were considered in conjunction with the PTSD claim; records dated to May 2012 were considered in conjunction with the TDIU claim.  A May 2014 review reflects that the Veteran's VBMS file contains VA/CAPRI records from the Reno VAMC dated from June 2011 to February 2014 (printed in April 2014)..  The VVA file contains VA/CAPRI records from the Las Vegas and Reno VAMCs dated from February 2011 to May 2011; and from June 2011 to May 2012, respectively (printed in May and June 2012).  It appears that VA records from both the Veteran's VVA and VBMS paperless files are more current than those which have been considered to this point in conjunction with the PTSD and TDIU claims.  The Veteran has not waived consideration of this evidence and these records must therefore be considered on remand.  The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO is also requested to obtain records from the VA facilities in Las Vegas and Reno, Nevada, dated from February 2014, forward.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Also during the 2012 hearing, the Veteran mentioned being treated and hospitalized in approximately 1984 at the University of Colorado.  During the hearing, the Veteran presented private medical records from the University of Colorado and University Hospital dated in September 1983, revealing that he was in fact hospitalized at that time.  That evidence was accompanied by a waiver.  The Veteran also mentioned receiving counseling from the UNLV Counseling and Psychological Services from 2009 to 2011.  Records from that facility dated from January 2009 to April 2010 are on file; however, in light of the Veteran's testimony, it appears that more recent records may exist.  

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records, to include records dated since April 2010 from UNLV Counseling and Psychological Services. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

In adjudicating each claim, the AOJ should consider all evidence added to the record since the last adjudication of the claims.  Adjudication of the claim for higher rating should include consideration of whether any staged rating of the PTSD (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate.  The AOJ should also consider  whether a TDIU due to PTSD is warranted at any time since the award of service connection for PTSD.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Las Vegas and Reno VAMCs all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, dated from February 2014, forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records, to include records dated since April 2010 from UNLV Counseling and Psychological Services. 

In addition, again provide to the Veteran VA Forms 21-4192, Request for Employment Information, relating to information about his past employers/employment, and request that he complete them and return them for inclusion in the record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo a VA mental disorders examination, by an appropriate medical professional, for evaluation of his service-connected PTSD.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of all symptoms associated with the Veteran's PTSD.  The examiner should also assign a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

Moreover, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the September 25, 2007 effective date of the award of service connection, the Veteran's service-connected PTSD has changed in severity, and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

Further, the examiner is requested to offer an opinion addressing whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  In rendering the requested opinion, the physician should not consider the Veteran's age or the impact of any nonservice-connected disabilities, but should consider and discuss subjective factors such as his education, experience, and training, as appropriate. 

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copies of any notices of the date and time of the examinations sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for a higher, initial rating for service-connected PTSD, and for a TDIU due to service-connected PTSD, in light of all pertinent evidence and legal authority.  In connection with the higher rating claim, specifically consider whether staged rating is appropriate; also consider whether a TDIU due to PTSD is warranted at any point since the effective date of the award of service connection for the disability.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



